Order entered December 15, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00319-CR

              MARCELINO LOPEZ-MARTINEZ, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-83185-2020

                                  ORDER
                         Before the Court En Banc

     Before the Court is appellant’s November 16, 2022 motion for

reconsideration en banc. Appellant’s motion is DENIED.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE